     Case 1:21-cr-00082 Document 17 Filed 08/10/21 Page 1 of 2 PageID #: 36



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                          Criminal Action No. 1:21-00082

JORGE AMADOR

                                    ORDER
        Pursuant to 28 U.S.C. § 636 and Local Rule of Criminal

Procedure 59.4(d), this matter was referred to the United States

Magistrate Judge Omar J. Aboulhosn for purposes of the defendant

entering a plea of guilty.        (ECF No. 7).     At that hearing, the

defendant voluntarily waived his right to have an Article III

Judge preside over his guilty plea and executed a written Waiver

of Article III Judge and Consent to Enter Guilty Plea Before

United States Magistrate Judge, which waiver and consent were

signed by defendant, his counsel, and counsel for the United

States.    (ECF No. 12).

      Magistrate Judge Aboulhosn submitted to the court his

Proposed Findings and Recommendation on July 9, 2021, in which he

recommended that the court ACCEPT the defendant’s plea of guilty

to the one-count information. (ECF No. 14).            In accordance with

the provisions of 28 U.S.C. § 636(b), the parties were allotted

fourteen days, plus three mailing days, in which to file any

objections to Magistrate Judge Aboulhosn’s Findings and
   Case 1:21-cr-00082 Document 17 Filed 08/10/21 Page 2 of 2 PageID #: 37



Recommendation.    The failure of any party to file such objections

within the time allotted constitutes a waiver of such party’s

right to a de novo review by this court.          Snyder v. Ridenour, 889

F.2d 1363 (4th Cir. 1989).

     Neither party filed any objections to the Magistrate Judge’s

Findings and Recommendations within the required time period.

Accordingly, the court adopts the Findings and Recommendations of

Magistrate Judge Aboulhosn and ACCEPTS the defendant’s plea of

guilty, and the defendant stands provisionally guilty of the one-

count information charging him with a violation of 18 U.S.C. §§

1791(a)(2) and 1791(b)(3).

     The Clerk is directed to forward a copy of this Order to

counsel of record and to Magistrate Judge Aboulhosn.

      IT IS SO ORDERED on this 10th day of August, 2021.


                                         ENTER:


                                         David A. Faber
                                         Senior United States District Judge




                                     2
